 

Exhibit 10.46

 

I certify this to be a true and exact copy of the original. By: /s/   

 

Prepared by, and after recording

return to:

 

Brian J. Iwashyna, Esquire

Troutman Sanders LLP

P.0. Box .I122

Richmond, Virginia 23218-1122

 

MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT

AND FIXTURE FILING

 

(TENNESSEE)

 

Maximum Principal Indebtedness for Tennessee
Recording Tax Purposes is $20,100,000.00

 

NOTICE PURSUANT TO SECTIONS 47-9-323 AND 47-28-104 OF TENNESSEE CODE ANNOTATED.
THIS SECURITY INSTRUMENT SECURES OBLIGATORY ADVANCES AND IS FOR COMMERCIAL
PURPOSES PURSUANT TO SECTION 47-28-101, ET SEQ, OFTHE TENNESSEE CODE ANNOTATED.

 

 

 



 

TABLE OF CONTENTS

 

    PAGE       1. DEFINED TERMS 2       2. SECURITY AGREEMENT; FIXTURE FILING 7
      3. ASSIGNMENT OF LEASES AND RENTS; APPOINTMENT OF RECEIVER; LENDER IN
POSSESSION 8       4. PROTECTION OF LENDER’S SECURITY 10       5. NO OTHER
INDEBTEDNESS AND MEZZANINE FINANCING 11       6. DEFAULT; ACCELERATION; REMEDIES
11       7. WAIVER OF STATUTE OF LIMITATIONS AND MARSHALING 13       8. WAIVER
OF REDEMPTION; RIGHTS OF TENANTS 13       9. NOTICE 14       10.
MORTGAGEE-IN-POSSESSION 15       11. RELEASE 15       12. SUBSTITUTE TRUSTEE 15
      13. TENNESSEE STATE SPECIFIC PROVISIONS 15       14. GOVERNING LAW;
CONSENT TO JURISDICTION AND VENUE 15       15. MISCELLANEOUS PROVISIONS 15      
16. TIME IS OF THE ESSENCE 17       17. WAIVER OF TRIAL BY JURY 17

 

 

 

  

Grove at Waterford Crossing

 

MULTIFAMILY DEED OF TRUST,
ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT

AND FIXTURE FUING

 

This MULTIFAMILY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the “Security Instrument”) dated as of the
4th day of April, 2012, is executed by BELL BR WATERFORD CROSSING JV, LLC, a
limited liability company organized and existing under the laws of Delaware,
whose address is c/o Bell Partners Inc., 300 North Green Street, Suite 1000,
Greensboro, NC 27401, as grantor ("Borrower"), to R. KIRKLAND MOSER, as whose
address is 201 Fourth Avenue, Nashville, Tennessee 37219, as trustee
(''Trustee"), for the benefit of CWCAPITAL LLC, a limited liability company
organized and existing under the laws of Massachusetts, whose address is One
Charles River Place, 63 Kendrick Street, Needham, Massachusetts 02494, as
beneficiary (''Lender'').

 

This Security Instrument covers property or goods herein described that are, or
are to become so affixed to real property described in Exhibit A hereto so as to
become fixtures and also constitutes a fixture filing under Sections 47-9-334
and 47-9-502 of Tennessee Code Annotated, and is to be filed in the real estate
records. The names of the debtor (the "Borrower'' herein) 'and the secured party
(the "Lender" herein), the mailing address of the secured party from which
information concerning the security interest may be obtained, the mailing
address of the debtor, and a statement indicating the types, or describing the
items, of collateral are stated herein in compliance with Section 47-9-502 of
the Tennessee Code Annotated, as amended.

 

Borrower, in consideration of (i) the loan in the original principal amount of
$20,100,000.00 (the "Mortgage Loan") evidenced by that certain Multifamily Note
dated as of the date of this Security Instrument, executed by Borrower and made
payable to the order of Lender (as amended, restated, replaced, supplemented, or
otherwise modified from time to time, the "Note"), (ii) that certain Multifamily
Loan and Security Agreement dated as of the date of this Security Instrument,
executed by and between Borrower and Lender (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), and
(iii) the trust created by this Security Instrument, and to secure to Lender the
repayment of the Indebtedness (as defined in this Security Instrument), and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained. in the Loan Documents (as
defined in the Loan Agreement), excluding the Environmental Indemnity Agreement
(as defined in this Security Instrument), irrevocably and unconditionally
mortgages, grants, warrants, conveys, bargains, sells, and assigns to Trustee,
in trust, for benefit of Lender, with power of sale and right of entry and
possession, the Mortgaged Property (as defined in this Security Instrument),
including the real property located in Sumner County, State of Tennessee, and
described in Exhibit A attached to this Security Instrument and incorporated by
reference (the ''Land"), to have and to hold such Mortgaged Property unto
Trustee and Trustee's successors and assigns, forever; Borrower hereby
releasing, relinquishing and waiving, to the fullest extent allowed by law, all
rights and benefits, if any, under and by virtue of the homestead exemption laws
of the Property Jurisdiction (as defined in this Security Instrument), if
applicable.

 

1

 

   

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
warrant, convey, bargain, sell, and assign the Mortgaged Property, and that the
Mortgaged Property is not encumbered by any Lien (as defined in this Security
Instrument) other than Permitted Encumbrances (as defined in this Security
Instrument). Borrower covenants that Borrower will warrant and defend the title
to the Mortgaged Property against all claims and demands other than Permitted
Encumbrances.

 

THIS SECURITY INSTRUMENT IS GIVEN FOR COMMERCIAL PURPOSES AND FOR THE PURPOSE OF
CREATING A LIEN ON THE MORTGAGED PROPERTY IN ORDER TO SECURE NOT ONLY ANY
EXISTING INDEBTEDNESS OR ADVANCES MADE CONTEMPORANEOUSLY WITH THE EXECUTION
HEREOF, BUT ALSO FUTURE ADVANCES, WHETHER SUCH ADVANCES ARE OBLIGATORY, OR TO BE
MADE AT THE OPTION OF LENDER, OR BOTH, AND WHETHER MADE BEFORE OR AFTER DEFAULT
OR MATURITY OR OTHER SIMILAR EVENTS, TO THE SAME EXTENT AS IF SUCH FUTURE
ADVANCES WERE MADE ON THE DATE OF THE EXECUTION OF TIIIS SECURITY INSTRUMENT,
ALTHOUGH THERE MAY BE NO ADVANCE MADE AT THE TIME OF THE EXECUTION HEREOF AND
ALTHOUGH THERE MAY BE NO INDEBTEDNESS OUTSTANDING AT THE TIME ANY ADVANCE IS
MADE AS PROVIDED BY T.C.A. SECTION 47-28-102. THIS NOTICE REFERENCING OBLIGATORY
FUTURE ADVANCES IS FOR PURPOSES OF COMPLYING WITH T.C.A. SECTION 47-28-104 AND
NO OTHER INFERENCE IS TO BE PRESUMED HEREUNDER. NOTWITHSTANDING THE REDUCTION OF
THE AMOUNT(S) SECURED HEREBY AT ANY TIME TO ZERO, THIS SECURITY INSTRUMENT SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH TIME AS RELEASE OR SATISFACTION
THEREOF IS FILED OR RECORDED BY LENDER.

 

Borrower, and by their acceptance hereof, each of Trustee and Lender covenants
and agrees as follows:

 

1.Defined Terms.

 

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument, shall have the following meanings:

 

“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.

 

"Enforcement Costs" means all expenses and costs, including reasonable
attorneys' fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.

 

2

 

   

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

 

"Environmental Laws" has the meaning set forth in the Environmental Indemnity
Agreement.

 

"Event of Default” has the meaning set forth in the Loan Agreement.

 

"Fixtures" means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.

 

"Goods" means all goods which are used now or in the future in connection with
the ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or
distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.

 

"Imposition Deposits" means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.

 

"Impositions" means

 

(a)          any water and sewer charges which, if not paid, may result in a
lien on all or any part of the Mortgaged Property;

 

(b)          the premiums for fire and other casualty insurance, liability
insurance, rent loss insurance and such other insurance as Lender may require
under the Loan Agreement;

 

(c)          Taxes; and

 

(d)          amounts for other charges and expenses which Lender at any time
reasonably deems necessary to protect the Mortgaged Property, to prevent the
imposition of liens on the Mortgaged Property, or otherwise to protect Lender's
interests, all as reasonably determined from time to time by Lender.

 

3

 

   

"Improvements" means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.

 

"Indebtedness" means the princi.pal of, interest on, and all other amounts due
at any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, default interest, and
accrued interest as provided in the Loan Agreement and this Security Instrument,
advances, costs and expenses to perform the obligations of Borrower or to
protect the Mortgaged Property or the security of this Security Instrument, all
other monetary obligations of Borrower under the Loan Documents (other than the
Environmental Indemnity Agreement), including amounts due as a result of any
indemnification obligations, and any Enforcement Costs.

 

"Land" means the real property described in Exhibit A.

 

"Leases" means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.

 

"Lien" means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman' s or mechanic's
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.

 

"Mortgaged Property'' means all of Borrower's present and hereafter acquired
right, title and interest in and to all of the following:

 

(a)          the Land;

 

(b)          the Improvements;

 

(c)          the Personalty;

 

(d)          current and future rights, including air rights, development
rights, zoning rights and other similar rights or interests, easements,
tenements, rights-of-way, strips and gores of land, streets, alleys, roads,
sewer rights, waters, watercourses, and appurtenances related to or benefitting
the Land or the Improvements, or both, and all rights-of-way, streets, alleys
and roads which may have been or may in the future be vacated;

 

(e)          insurance policies relating to the Mortgaged Property (and any
unearned premiums) and all proceeds paid or to be paid by any insurer of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender's
requirements [provided, however, for any insurance policies not required by
Lender, only to the extent obtained by Borrower;;

 

4

 

   

(f)          awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions, (2)
any damage to the Mortgaged Property caused by governmental action that does not
result in a Condemnation Action, or (3) the total or partial taking of the Land,
the Improvements, the Personalty, or any other part of the Mortgaged Property
under the power of eminent domain or otherwise and including any conveyance in
lieu thereof;

 

(g)          contracts, options and other agreements for the sale of the Land,
the Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

 

(h)          Leases and Lease guaranties, letters of credit and any other
supporting obligation for any of the Leases given in connection with any of the
Leases, and all Rents;

 

(i)          earnings, royalties, accounts receivable, issues and profits from
the Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents; .

 

(j)          Imposition Deposits;

 

(k)          refunds or rebates of Impositions by any municipal, state or
federal authority or insurance company (other than refunds applicable to periods
before the real property tax year in which this Security Instrument is dated);

 

(1)         tenant security deposits, subject to the rights of tenants and to
the extent permitted by applicable law;

 

(m)          all names under or by which any of the above Mortgaged Property may
be operated or known, and all trademarks, trade names, and goodwill relating to
any of the Mortgaged Property, provided however, that the name ''Bell,'' "Bell
Partners," and/or associated trademark rights (collectively the ''Bell Brand
Rights") are not assigned to Lender, subject to the following: Borrower agrees
that if any signage or other materials bearing the Bell Brand Rights exist on
the Mortgaged Property on the date Lender acquires the Mortgaged Property by
foreclosure or deed-in-lieu of foreclosure then Lender shall have an irrevocable
license, coupled with an interest and for which consideration has been paid and
received, to use the signage and materials bearing the Bell Brand Rights then
existing on the Mortgaged Property in connection with operating the Mortgaged
Property for a period not to exceed one hundred twenty (120) days after the date
Lender acquires the Mortgaged Property by foreclosure or deed-in-lieu of
foreclosure;

 

(n)          Collateral Accounts and all Collateral Account Funds;

 

5

 

  

(o)          products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and

 

(p)          all of Borrower' s right, title and interest in the oil, gas,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and estates in, under and on
the Mortgaged Property and other oil, gas and mineral interests with which any
of the foregoing interests or estates are pooled or unitized.

 

"Permitted Encumbrance" means only the easements, encumbrances or restrictions
listed in a schedule of exceptions to coverage in the Title Policy and Taxes for
the current tax year that are not yet due and payable.

 

"Personalty'' means all Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit rights, supporting
obligations, computer information, source codes, object codes, records and data,
all telephone numbers or listings, claims (including claims for indemnity or
breach of warranty), deposit accounts and other property or assets of any kind
or nature related to the Land or the improvements now or in the future,
including operating agreements, surveys, plans and specifications and contracts
for architectural, engineering and construction services relating to the Land or
the Improvements, and all other intangible property and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land.

 

"Prepayment Premium" has the meaning set forth in the Loan Agreement.

 

"Property Jurisdiction" means the jurisdiction in which the Land is located.

 

"Rents" means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any ''Housing
Assistance Payments Contract" or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.

 

"Software" means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.

 

"Taxes" means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.

 

"Title Policy" has the meaning set forth in the Loan Agreement.

 

"UCC" means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.

 

6

 

  

"UCC Collateral" means any or all of that portion of the Mortgaged Property,
whether acquired now or in the future, in which a security interest may be
granted under the UCC.

 

2.Security Agreement; Fixture Filing.

 

(a)          To secure to Lender, the repayment of the Indebtedness, and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
hereby pledges, assigns, and grants to Lender a continuing security interest in
the UCC Collateral. This Security Instrument constitutes a security agreement
and a financing statement under the UCC. This Security Instrument also
constitutes a financing statement pursuant to the terms of the UCC with respect
to any part of the Mortgaged Property that is or may become a Fixture under
applicable law, and will be recorded as a “fixture filing” in accordance with
the UCC. Borrower hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest without the signature of Borrower. From and after the occurrence of an
Event of Default, Lender shall have the remedies of a secured party under the
UCC, in addition to all remedies provided by this Security Instrument existing
under applicable law. Lender may exercise any or all of its remedies against the
UCC Collateral separately or together, and in any order, without in any way
affecting the availability or validity of Lender's other remedies. For purposes
of the UCC, the debtor is Borrower and the secured party is Lender. The name and
address of the debtor and secured party are set forth after Borrower's signature
below which are the addresses from which information on the security interest
may be obtained.

 

(b)          Borrower represents and warrants that: (1) Borrower maintains its
chief executive office at the location set forth after Borrower's signature
below, and Borrower will notify Lender in writing of any change in its chief
executive office within five (5) days of such change; (2) Borrower is the record
owner of the Mortgaged Property; (3) Borrower's state of incorporation,
organization, or formation, if applicable, is as set forth on Page 1 of this
Security Instrument; (4) Borrower's exact legal name is as set forth on Page 1
of this Security Instrument; (5) Borrower's organizational identification
number, if applicable, is as set forth after Borrower's signature below; (6)
Borrower is the owner of the UCC Collateral subject to no liens, charges or
encumbrances other than the lien hereof; (7) the UCC Collateral will not be
removed from the Mortgaged Property without the consent of Lender; and (8) no
financing statement covering any of the UCC Collateral or any proceeds thereof
is on file in any public office except pursuant hereto.

 

(c)          All property of every kind acquired by Borrower after the date of
this Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created by this
Security Instrument. Nevertheless, Borrower shall execute, acknowledge, deliver
and record or file, as appropriate, rut and every such further deeds of trust,
mortgages, deeds to secure debt, security agreements, financing statements,
assignments and assurances as Lender shall require for accomplishing the
purposes of this Security Instrument and to comply with the rerecording
requirements of the UCC.

 

7

 

  

3.Assignment of Leases and Rents; Appointment of Receiver; Lender in Possession.

 

(a)          As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Leases and
Rents. It is the intention of Borrower to establish present, absolute and
irrevocable transfers and assignments to Lender of all Leases and Rents and to
authorize and empower Lender to collect and receive all Rents without the
necessity of further action on the part of Borrower. Borrower and Lender intend
the assignments of Leases and Rents to be effective immediately and to
constitute absolute present assignments, and not assignments for additional
security only. Only for purposes of giving effect to these absolute assignments
of Leases and Rents, and for no other purpose, the Leases and Rents shall not be
deemed to be a part of the Mortgaged Property. However, if these present,
absolute and unconditional assignments of Leases and Rents are not enforceable
by their terms under the laws of the Property Jurisdiction, then each of the
Leases and Rents shall be included as part of the Mortgaged Property, and it is
the intention of Borrower, in such circumstance, that this Security Instrument
create and perfect a lien on each of the Leases and Rents in favor of Lender,
which liens shall be effective as of the date of this Security Instrument.

 

(b)          Until the occurrence of an Event of Default, but subject to the
limitations set forth in the Loan Documents, Borrower shall have a revocable
license to exercise all rights, power and authority granted to Borrower under
the Leases (including the right, power and authority to modify the terms of any
Lease or extend or terminate any Lease subject to the limitations set forth in
the Loan Documents), and to collect and receive all Rents, to hold all Rents in
trust for the benefit of Lender, and to apply all Rents to pay the Monthly Debt
Service Payments and the other amounts then due and payable under the other Loan
Documents, including Imposition Deposits, and to pay the current costs and
expenses of managing, operating and maintaining the Mortgaged Property,
including utilities and Impositions (to the extent not included in Imposition
Deposits), tenant improvements and other capital expenditures. So long as no
Event of Default bas occurred and is continuing, the Rents remaining after
application pursuant to the preceding sentence may be retained by Borrower free
and clear of, and released from, Lender's rights with respect to Rents under
this Security Instrument

 

(c)          During the continuance of an Event of Default without the necessity
of Lender entering upon and taking and maintaining control of the Mortgaged
Property directly, by a receiver, or by any other manner or proceeding permitted
by the laws of the Property Jurisdiction, the revocable license granted to
Borrower pursuant to Section 3(b) shall automatically terminate, and Lender
shall immediately have all rights, powers and authority granted to Borrower
under any Lease (including the right, power and authority to modify the terms of
any such Lease, or extend or terminate any such Lease) and, without notice,
Lender shall be entitled to all Rents as they become due and payable, including
Rents then due and unpaid. During the continuance of an Event of Default,
Borrower authorizes Lender to collect, sue for and compromise Rents and directs
each tenant of the Mortgaged Property to pay all Rents to, or as directed by,
Lender, and Borrower shall, upon Borrower's receipt of any Rents from any
sources, pay the total amount of such receipts to Lender. Although the foregoing
rights of Lender are self-effecting, at any time during the continuance of an
Event of Default.) Lender may make demand for all Rents, and Lender may give,
and Borrower hereby irrevocably authorizes Lender to give, notice to all tenants
of the Mortgaged Property instructing them to pay all Rents to Lender. No tenant
shall be obligated to inquire further as to the occurrence or continuance of an
Event of Default, and no tenant shall be obligated to pay to Borrower any
amounts that are actually paid to Lender in response to such a notice. Any such
notice by Lender shall be delivered to each tenant personally, by mail or by
delivering such demand to each rental unit.

 

8

 

   

(d)          During the continuance of an Event of Default, Lender may,
regardless of the adequacy of Lender's security or the solvency of Borrower, and
even in the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may thereafter exclude Borrower and its agents and
employees therefrom, in order to perform all acts that Lender, in its
discretion, determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents (including through use of a
lockbox, at Lender's election), the making of repairs to the Mortgaged Property
and the execution or termination of contracts providing for the management,
operation or maintenance of the Mortgaged Property, for the purposes of
enforcing this assignment of Rents, protecting the Mortgaged Property or the
security of this Security Instrument and the Mortgage Loan, or for such other
purposes as Lender in its discretion may deem necessary or desirable.

 

(e)          Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred, and
regardless of the adequacy of Lender's security or Borrower's solvency, and
without the necessity of giving prior notice (oral or written) to Borrower,
Lender may apply to any court having jurisdiction for the appointment of a
receiver for the Mortgaged Property to take any or all of the actions set forth
in Section 3. If Lender elects to seek the appointment of a receiver for the
Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Security Instrument, expressly
consents to the appointment of such receiver, including the appointment of a
receiver ex parte, if permitted by applicable law. Borrower consents to
shortened time consideration of a motion to appoint a receiver. Lender or the
receiver, as applicable, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property and such fee shall become an additional part of
the Indebtedness. Immediately upon appointment of a receiver or Lender's entry
upon and taking possession and control of the Mortgaged Property, possession of
the Mortgaged Property and all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property, and all security deposits and prepaid Rents,
shall be surrendered to Lender or the receiver, as applicable. If Lender takes
possession and control of the Mortgaged Property, Lender may exclude Borrower
and its representatives from the Mortgaged Property.

 

(f)          The acceptance by Lender of the assignments of the Leases and Rents
pursuant to this Section 3 shall not at any time or in any event obligate Lender
to take any action under any Loan Document or to expend any money or to incur
any expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender's actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:

 

(1)         obligated to perform any of the terms, covenants and conditions
contained in any Lease (or otherwise have any obligation with respect to any
Lease);

 

(2)         obligated to appear in or defend any action or proceeding relating
to any Lease or the Mortgaged Property; or

 

9

 

  

(3)         responsible for the operation, control, care, management or repair
of the Mortgaged Property or any portion of the Mortgaged Property.

 

The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.

 

(g)          Lender shall be liable to account only to Borrower and only for
Rents actually received by Lender. Lender shall not be liable to Borrower,
anyone claiming under or through Borrower or anyone having an interest in the
Mortgaged Property by reason of any act or omission of Lender under this Section
3, and Borrower hereby releases and discharges Lender from any such liability to
the fullest extent permitted by law. If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid. Any entering upon and taking control of the Mortgaged Property
by Lender or the receiver, and any application of Rents as provided in this
Security Instrument, shall not cure or waive any Event of Default or invalidate
any other right or remedy of Lender under applicable law or provided for in this
Security Instrument or any Loan Document.

 

4.Protection of Lender's Security.

 

If Borrower fails to perform any of its obligations under this Security
Instrument or any other Loan Document, or any action or proceeding is commenced
that purports to affect the Mortgaged Property, Lender's security, rights or
interests under this Security Instrument or any Loan Document (including eminent
domain, insolvency, code enforcement, civil or criminal forfeiture, enforcement
of Environmental Laws, fraudulent conveyance or reorganizations or proceedings
involving a debtor or decedent), Lender may, at its option, make such
appearances, disburse or pay such sums and take such actions, whether before or
after an Event of Default or whether directly or to any receiver for the
Mortgaged Property, as Lender reasonably deems necessary to perform such
obligations of Borrower and to protect the Mortgaged Property or Lender's
security, rights or interests in the Mortgaged Property or the Mortgage Loan,
including:

 

(a)          paying fees and out-of-pocket expenses of attorneys, accountants,
inspectors and consultants;

 

(b)          entering upon the Mortgaged Property to make repairs or secure the
Mortgaged Property;

 

(c)          obtaining (or force-placing) the insurance required by the Loan
Documents; and

 

(d)          paying any amounts required under any of the Loan Documents that
Borrower has failed to pay.

 

Any amounts so disbursed or paid by Lender shall be added to, and become part
of, the principal balance of the Indebtedness, be immediately due and payable
and bear interest at the Default Rate from the date of disbursement until fully
paid. The provisions of this Section 4 shall not be deemed to obligate or
require Lender to incur any expense or take any action.

 

10

 

   

5.No Other Indebtedness and Mezzanine Financing.

 

Other than the Mortgage Loan, Borrower shall not incur or be obligated at any
time with respect to any loan or other indebtedness in connection with or
secured by the Mortgaged Property. Neither Borrower nor any owner of Borrower
shall (a) incur any ''mezzanine debt," that is secured by a pledge of the
ownership interests in Borrower or by a pledge of the cash flows of Borrower to
the extent the Transfer of the underlying ownership interests is otherwise
prohibited by the Loan Agreement; (b) issue any preferred equity; or (c) incur
any similar Indebtedness or equity with respect to the Mortgaged Property or
ownership interest in Borrower or any owner of Key Principal or Guarantor.

 

6.Default; Acceleration; Remedies.

 

(a)          If an Event of Default has occurred and is continuing, Lender, at
its option, may declare the Indebtedness to be immediately due and payable
without further demand, and may either with or without entry or taking
possession as herein provided or otherwise, proceed by suit or suits at law or
in equity or any other appropriate proceeding or remedy (1) to enforce payment
of the Mortgage Loan; (2) to foreclose this Security Instrument judicially or
non-judicially by the STATUTORY POWER OF SALE granted herein; (3) to enforce or
exercise any right under any Loan Document; and (4) to pursue any one (1) or
more other remedies provided in this Security Instrument or in any other Loan
Document or otherwise afforded by applicable law. Each right and remedy provided
in this Security Instrument or any other Loan Document is distinct from all
other rights or remedies under this Security Instrument or any other Loan
Document or otherwise afforded by applicable law, and each shall be cumulative
and may be exercised concurrently, independently, or successively, in any order.
Borrower has the right to bring an action to assert the nonexistence of an Event
of Default or any other defense of Borrower to acceleration and sale.

 

(b)          Borrower acknowledges that the power of sale granted in this
Security Instrument may be exercised or directed by Lender without prior
judicial hearing. In the event Lender invokes the power of sale:

 

(1)         Lender shall send to Borrower and any other Persons required to
receive such notice, written notice of Lender's election to cause the Mortgaged
Property to be sold. Borrower hereby authorizes and empowers Trustee to take
possession of the Mortgaged Property, or any part thereof: and hereby grants to
Trustee a power of sale and authorizes and empowers Trustee to sell (or, in the
case of the default of any purchaser, to resell) the Mortgaged Property or any
part thereof, in compliance with applicable law, including compliance with any
and all notice and timing requirements for such sale;

 

(2)         Trustee without demand on Borrower shall sell the Mortgaged Property
at the time and place and wider the terms designated in the notice of sale at
public auction to the highest bidder. Trustee shall have the authority to
determine the terms of the sale. In connection with any such sale, the whole of
the Mortgaged Property may be sold in one (l) parcel as an entirety or in
separate lots or parcels at the same or different times. Lender shall have the
right to become the purchaser at any such sale. Trustee shall be entitled to
receive fees and expenses from such sale not to exceed the amount permitted by
applicable law;

 

11

 

   

(3)         within a reasonable time after the sale, Trustee shall deliver to
the purchaser of the Mortgaged Property a deed or such other appropriate
conveyance document conveying the Mortgaged Property so sold without any express
or implied covenant or warranty. The recitals in such deed or document shall be
prima facie evidence of the truth of the statements made in those recitals; and

 

(4)         the outstanding principal amount of the Mortgage Loan and the other
Indebtedness, if not previously due, shall be and become immediately due and
payable without demand or notice of any kind. If the Mortgaged Property is sold
for an amount less than the amount outstanding under the Indebtedness, the
deficiency shall be determined by the purchase price at the sale or sales.
Borrower waives all rights, claims, and defenses with respect to Lender's
ability to obtain a deficiency judgment.

 

(c)          Trustee shall apply the proceeds of any sale in the following
order:

 

(1)         to all costs and expenses of the sale, including Trustee's fees not
to exceed five percent (5%) of the gross sale price, attorneys' fees and costs
of title evidence;

 

(2)         to the Indebtedness in such order as Lender, in Lender's discretion,
directs; and

 

(3)         the excess, if any, to the person or persons legally entitled to the
excess.

 

(d)          In connection with the exercise of Lender's rights and remedies
under this Security Instrument and any other Loan Document, there shall be
allowed and included as Indebtedness: (1) all expenditures and expenses
authorized by applicable law and all other expenditures and expenses which may
be paid or in incurred by or on behalf of Lender for reasonable legal fees,
appraisal fees, outlays for documentary and expert evidence, stenographic
charges and publication costs; (2) all expenses of any environmental site
assessments, environmental audits, environmental remediation costs, appraisals,
surveys, engineering studies, wetlands delineations, flood plain studies, and
any other similar testing or investigation deemed necessary or advisable by
Lender incurred in preparation for, contemplation of or in connection with the
exercise of Lender's rights and remedies under the Loan Documents; and (3) costs
(which may be reasonably estimated as to items to be expended in connection with
the exercise of Lender's rights and remedies under the Loan Documents) of
procuring all abstracts of title, title searches and examinations, title
insurance policies, and similar data and assurance with respect to title as
Lender may deem reasonably necessary either to prosecute any suit or to evidence
the true conditions of the title to or the value of the Mortgaged Property to
bidders at any sale which may be held in connection with the exercise of
Lender's rights and remedies under the Loan Documents. All expenditures and
expenses of the nature mentioned in this Section 6, and such other expenses and
fees as may be incurred in the protection of the Mortgaged Property and rents
and income therefrom and the maintenance of the lien of this Security
Instrument, including the fees of any attorney employed by Lender in any
litigation or proceedings affecting this Security Instrument, the Note, the
other Loan Documents, or the Mortgaged Property, including bankruptcy
proceedings, any Foreclosure Event, or in preparation of the commencement or
defense of any proceedings or threatened suit or proceeding, or otherwise in
dealing specifically therewith, shall be so much additional Indebtedness and
shall be immediately due and payable by Borrower, with interest thereon at the
Default Rate until paid.



 

12

 



 

(e)          Any action taken by Trustee or Lender pursuant to the provisions of
this Section 6 shall comply with the laws of the Property Jurisdiction. Such
applicable laws shall take precedence over the provisions of this Section 6, but
shall not invalidate or render unenforceable any other provision of any Loan
Document that can be construed in a manner consistent with any applicable law.
If any provision of this Security Instrument shall grant to Lender (including
Lender acting as a mortgagee-in-possession), Trustee or a receiver appointed
pursuant to the provisions of this Security Instruments any powers, rights or
remedies prior to, upon, during the continuance of or following an Event of
Default that are more limited than the powers, rights, or remedies that would
otherwise be vested in such party under any applicable law in the absence of
said provision, such party shall be vested with the powers, rights, and remedies
granted in such applicable law to the full extent permitted by law.

 

7.Waiver of Statute of Limitations and Marshaling.

 

Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order in which any or all of
the Mortgaged Property shall be subjected to the remedies provided in this
Security Instrument and/or any other Loan Document or by applicable law. Lender
shall have the right to determine the order in which any or all portions of the
Indebtedness are satisfied from the proceeds realized upon the exercise of such
remedies. Borrower, for itself and all who may claim by, through, or under it,
and any party who now or in the future acquires a security interest in the
Mortgaged Property and who has actual or constructive notice of this Security
Instrument waives any and all right to require the marshaling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels (at the same
time or different times) in connection with the exercise of any of the remedies
provided in this Security Instrument or any other Loan Document, or afforded by
applicable law.

 

8.Waiver of Redemption; Rights of Tenants.

 

(a)          Borrower hereby covenants and agrees that it will not at any time
apply for, insist upon, plead, avail itself, or in any manner claim or take any
advantage of, any appraisement, stay, exemption or extension law or any
so-called ''Moratorium Law" now or at any time hereafter enacted or in force in
order to prevent or hinder the enforcement or foreclosure of this Security
Instrument. Without limiting the foregoing:

 

(1)         Borrower for itself and all Persons who may claim by, through, or
under Borrower, hereby expressly waives any so-called "Moratorium Law"' and any
and all rights of reinstatement and redemption, if any, under any order or
decree of foreclosure of this Security Instrument, it being the intent hereof
that any and all such ''Moratorium Laws,'' and all rights of reinstatement and
redemption, including equity of redemption, of Borrower and of all other Persons
claiming by, through, or under Borrower are and shall be deemed to be hereby
waived to the fullest extent permitted by applicable law, including the right of
redemption granted by T.C.A. Section 66-8-101;

 

13

 

 

 

(2)         Borrower shall not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power remedy
herein or otherwise granted or delegated to Lender but will suffer and permit
the execution of every such right, power and remedy as though no such law or
laws had been made or enacted; and

 

(3) if Borrower is a trust, Borrower represents that the provisions of this
Section 8 (including the waiver of reinstatement and redemption rights) were
made at the express direction of Borrower's beneficiaries and the persons having
the power of direction over Borrower, and are made on behalf of the trust estate
of Borrower and all beneficiaries of Borrower, as well as all other persons
mentioned above.

 

(b)          Lender shall have the right to foreclose subject to the rights of
any tenant or tenants of the Mortgaged Property having an interest in the
Mortgaged Property prior to that of Lender. The failure to join any such tenant
or tenants of the Mortgaged Property as party defendant or defendants in any
such civil action or the failure of any decree of foreclosure and sale to
foreclose their rights shall not be asserted by Borrower as a defense_ in any
civil action instituted to collect the Indebtedness, or any part thereof or any
deficiency remaining unpaid after foreclosure and sale of the Mortgaged
Property, any statute or rule of law at any time existing to the contrary
notwithstanding.

 

9.Notice.

 

(a)          All notices under this Security Instrument shall be:

 

(l)         in writing, and shall be (A) delivered, in person, (B) mailed,
postage prepaid, either by registered or certified delivery, return receipt
requested, or (C) sent by overnight express courier;

 

(2)        addressed to the intended recipient at its respective address set
forth at the end of this Security Instrument; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

(b)          Any party to this Security Instrument may change the address to
which notices intended for it are to be directed by means of notice given to the
other party in accordance with this Section 9.

 

(c)          Any required notice under this Security Instrument which does not
specify how notices are to be given shall be given in accordance with this
Section 9.

 

14

 

  

10.Mortgagee-in-Possession.

 

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in- possession of the Mortgaged Property so long as Lender
has not itself entered into actual possession of the Land and Improvements.

 

11.Release.

 

Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and Borrower shall pay Lender's costs incurred in connection
with such release.

 

12.Substitute Trustee.

 

Lender, at Lender's option, may from time to time remove Trustee and appoint a
successor trustee to any Trustee appointed hereunder by an instrument recorded
in the county in which this Security Instrument is recorded. Without conveyance
of the Mortgaged Property, the successor trustee shall succeed to all the title,
power and duties conferred upon the Trustee in this Security Instrument and by
applicable Jaw.

 

13.Tennessee State Specific Provisions.

 

(a)          Lender has not consented and will not consent to any contract or to
any work or to the furnishing of any materials which might be deemed to create a
lien or liens superior to the lien of this Security Instrument, either under
Section 66-11-108 of Tennessee Code Annotated, or otherwise.

 

(b)          Borrower waives the necessity of Trustee appointed hereunder, or
any successor in trust, making oath or giving bond.

 

14.Governing Law; Consent to Jurisdiction and Venue.

 

This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

 

15.Miscellaneous Provisions.

 

(a)          This Security Instrument shall bind, and the rights granted by this
Security Instrument shall benefit, the successors and assigns of Lender. This
Security Instrument shall bind, and the obligations granted by this Security
Instrument shall inure to, any permitted successors and assigns of Borrower
under the Loan Agreement. If more than one (1) person or entity signs this
Security Instrument as Borrower, the obligations of such persons and entities
shall be joint and several. The relationship between Lender and Borrower shall
be solely that of creditor and debtor, respectively, and nothing contained in
this Security Instrument shall create any other relationship between Lender and
Borrower. No creditor of any party to this Security Instrument and no other
person shall be a third party beneficiary of this Security Instrument or any
other Loan Document.



 

15

 



 

(b)          The invalidity or unenforceability of any provision of this
Security Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.

 

(c)          The following rules of construction shall apply to this Security
Instrument:

 

(1)         The captions and headings of the sections of this Security
Instrument are for convenience only and shall be disregarded in construing this
Security Instrument.

 

(2)         Any reference in this Security Instrument to an “Exhibit” or
"Schedule" or a "Section'' or an "Article" shall, unless otherwise explicitly
provided, be construed as referring, respectively, to an exhibit or schedule
attached to this Security Instrument or to a Section or Article of this Security
Instrument.

 

(3)         Any reference in this Security Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(4)         Use of the singular in this Security Instrument includes the plural
and use of the plural includes the singular.

 

(5)         As used in this Security Instrument, the term ''including" means
"including, but not limited to" or ''including, without limitation," and is for
example only, and not a limitation.

 

(6)         Whenever Borrower's knowledge is implicated in this Security
Instrument or the phrase "to Borrower's knowledge" or a similar phrase is used
in this Security Instrument, Borrower's knowledge or such phrase(s) shall be
interpreted to mean to the best of Borrower's knowledge after reasonable and
diligent inquiry and investigation.

 

(7)         Unless otherwise provided in this Security Instrument, if Lender's
approval is required for any matter hereunder, such approval may be granted or
withheld in Lender's sole and absolute discretion.

 

(8)         Unless otherwise provided in this Security Instrument, if Lender's
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action or decision shall be made in Lender's sole and absolute
discretion.

 

16

 

  

(9)         All references in this Security Instrument to a separate instrument
or agreement shall include such instrument or agreement as the same may be
amended or supplemented from time to time pursuant to the applicable provisions
thereof.

 

(10)        “Lender may” shall mean at Lender's discretion, but shall not be an
obligation.

 

16.Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.

 

17.WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:



x     Exhibit A             Description of the Land (required)

¨      Exlnbit B             Modifications to Security Instrument

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or bas caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.

 

[Remainder of Page Intentionally Blank]

 

17

 

  

  BORROWER:       BELL BR WATERFORD CROSSING JV, LLC,   a Delaware limited
liability company       By: Bell Partners Inc., a North Carolina corporation.  
  its Co-Manager           By: /s/ Steven D. Bell       Name: Steven D. Bell    
  Title:    CEO

 

STATE OF NC                         , Guilford        County ss:

 

On this 2 day of April         , 2012, before me personally appeared Steven D.
Bell          , CEO of Bell Partners Inc., a North Carolina corporation,
Co-Manager of Bell BR Waterford Crossing JV, LLC, a Delaware limited liability
company, to me known to be the person who executed the foregoing instrument on
behalf of said limited liability company, and acknowledged the execution of the
same to be the free act and deed of said limited liability company. Witness my
hand and official seal.

 

My Commission Expires: 08/23/2016

 

  /s/ Diane Z. Huffman   Notary Public

 

[NOTARIAL SEAL]

 

18

 

  

The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:

 

§Debtor Name/Record Owner: Bell BR Waterford Crossing JV, LLC

§Debtor Chief Executive Office Address:

c/o Bell Partners Inc., 300 North Green Street, Suite 1000, Greensboro, NC 27401

§Debtor Organizational ID Number: 5114425

 

The name and chief executive office of Lender (as Secured Party) are:

 

§Secured Party Name: CWCapital LLC

§Secured Party Chief Executive Office Address:

One Charles River Place, 63 Kendrick Street, Needham, Massachusetts 02494

 

The name and chief executive office of Trustee are:

 

§Trustee Name: R. Kirkland Moser

§Trustee Office Address:

201 Fourth Avenue, Nashville, Tennessee 37219

 

19

 

  

EXHIBIT A

 

[DESCRIPTION OF THE LAND]

 

The land referred to is located in the County of Sumner, State of Tennessee,
described as follows:

 

Being a tract of land lying in the 5th District of Sumner County,
Hendersonville, Tennessee. Bounded on the east by the western Right of Way (ROW)
of Sanders Ferry Road; bounded on the south by U.S.A. Anny Corps., by a portion
of Resubdivision of Hickory Bay Towers and Central Baptist Church Properties as
recorded in Plat Book 19, Page 62, Register's Office of Sumner County (ROSC),
being Central Baptist Church of Hendersonville, as recorded in Book 520, Page
342, ROSC, and by Mack H. McClung as recorded in Book 2567, Page 239, ROSC;
bounded on the west by said McClung and by Mack Corp. as recorded in Book 3198,
Page 797, ROSC; and bounded on the north by said Mack Corp. Tract being
described as follows:

 

POINT OF BEGINNING being a set iron rod with cap lying on the southwest comer of
the intersection said Sanders Ferry Road and Spadeleaf Boulevard (private road);
thence along said western ROW of Sanders Ferry Road with the following: South
30°39'53" East 212.82 feet to a set iron rod with cap; thence South 30°37'38"
East 217.82 feet to a set iron rod with cap; thence South 31°38'08" East 161.98
feet to a set iron rod with cap; thence leaving said ROW and along the common
line of said U.S.A. Army Corps South 72°07'49" West 208.00 feet to a found Army
Corps. boundary marker; thence along the common line of said Central Baptist
Church with the following: North 85°29'14" West 698.24 feet to a found ½ ' iron
rod; thence South 04°37'59" West 147.00 feet to a set iron rod with cap; thence
along the common line of said McClung with the following: North 85°28'30" West
293.77 feet to a set iron rod with cap; thence North 04°30'46" East 95.19 feet
to a set iron rod with cap; thence North 85°29'14" West 162.59 feet to a set
iron rod with cap; thence along a curve to the right having a length of 51.08
feet, a radius of 34.00 feet, a central angle of 86°04'44", a tangent of 31.75
feet, and having a chord bearing and distance of North 42°26'59" West 46.41 feet
to a set iron rod with cap; thence along a curve to the left having a length of
4.50 feet, a radius of 3.00 feet, a central angle of 85°56'52", a tangent of
2.80 feet, and having a chord bearing and distance of North 42°26'59" West 4.09
feet to a set iron rod with cap; thence North 85°29'14" West 31.21feet to a set
iron rod with cap; thence along the common line of said McClung and Mack Corp.
North 04°53'27" East 329.94 feet to a set iron rod with cap; thence along the
common line of said Mack Corp. with the following: South 86°11'16" East 317.86
feet to set iron rod with cap; thence North 03°48'55" East 93.86 feet to a set
iron rod with cap; thence South 86°12'40" East 136.67 feet to a set iron rod
with cap; thence along a curve to the left having a length of 592.86 feet, a
radius of 676.00 feet, a central angle of 50°14'56", a tangent of 317.01 feet,
and having a chord bearing and distance of North 83°20'48" East 574.04 feet to a
set iron rod with cap; thence North 58°22'23" East 65.78 to the point of
beginning.

 

Tract contains 579,263 square feet or 13.29 acres.

 

Being the same property conveyed to BELL BR WATERFORD CROSSING JV, LLC, A
DELAWARE LIMITED LIABILTIY COMPANY, by deed of record in
Book         ,page           , said Register's Office.

  

20

 

  

Together with the beneficial rights contained in the Easement Agreement of
record in Record Book 3236, page 822, said Register's Office, as amended by that
Amendment to Easement Agreement of Record in Record
Book            ,page                , said Register's Office.

 

21

 